DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1, 7, 8, 14, and 15 have been amended by Applicant. No claims have been cancelled or added. Accordingly, claims 1-20 are currently pending.  

Response to Arguments
The rejection of claims 1-2, 4-5, 8-9, 11-12, 15-16, and 18-19 under 35 U.S.C. 102(a)(1) has been withdrawn in view of Applicant’s amendments to independent claims 1, 8, and 15. However, upon further consideration and in view of said amendments to independent claims 1, 8, and 15, a new ground(s) of rejection under 35 U.S.C. 103 has been made herein. 
The rejection of claims 3, 10, and 17 under 35 U.S.C. 103 has been withdrawn.  However, upon further consideration and in view of the amendments to independent claims 1, 8, and 15, a new ground(s) of rejection under 35 U.S.C. 103 has been made herein.
The rejection of claims 6, 13, and 20 
The rejection of claims 7 and 14 (as amended) under 35 U.S.C. 103 as being unpatentable over Gukal et al. (US 20150370842 A1) in view of Byrd et al. (US 20190034517 A1) has been maintained. 

Applicant’s arguments (in page 10, ¶ 4 of Applicant’s Remarks), filed 2/16/2021, with respect to the rejection(s) of claim(s) 1, 8, and 15 under 35 U.S.C. 102(a)(1), as anticipated by Gukal have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Byrd, under 35 U.S.C. 103. 

	Regarding Byrd (and the other references cited in the Office Action date 10/15/2020 – i.e., Mizutani, and Puri), Applicant only contends “…Applicant respectfully submits that the Mizutani, Puri, and Byrd references do not make up for the deficiencies in Gukal with respect to the dependent claims.”

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view 

	As stated in the instant Office Action, Examiner respectfully maintains that the combination of Gukal in view of Byrd teaches each and every limitation of claims 1, 8, and 15 (as amended). To address the amended features and limitations of …facilitate branching of one or more paths in a flow diagram representing a timeline of events captured within the set of log messages and …,wherein the branching parameter is associated with a distribution of one or more different values of a data field included in each log message of the set of log messages, Examiner has further cited Gukal, at Paragraph [0026], teaching log stream analysis comprising partitioning received log streams into corresponding records according to a defined time interval or other defined event; Gukal, Paragraph [0061] further teaching based on the selected node and type of correlation, determining time correlations such that the node and graph illustrator can display information based on the determined correlations.; Gukal, Paragraph [0055] teaching correlation operations can determine links between generated nodes; Gukal, Paragraph [0056] teaching performing graph-walking operations to display and detect correlations across all log streams and all the time periods.; Gukal, Paragraph [0037] teaching summaries for records corresponding to a defined term for each time period or other record interval, where the summaries may contain the time period, stream identifier and record count; Gukal, Paragraph [0038] teaching for each TermID, corresponding RecordIDs occurring with the time period and identifying the count value.; and Gukal, Paragraph [0030] teaching “terms” may, among 

	Furthermore, to address the amended limitation reciting …, wherein each path of the one or more paths of the visual representation visually and spatially connects the first bucket to a second bucket of the one or more second buckets, and wherein for each second bucket of the one or more second buckets, a visual characteristic of the path connecting the first bucket to the second bucket indicates the count of log messages associated with the second bucket, it has been noted that Gukal is believed to at least suggest and/or imply said limitation in Paragraphs [0053], [0055], and [0061] teaching (among different types of correlations) spatial correlations, time correlations, and further teaches node a graph illustrator can then display information based on determined correlations.). Nevertheless, Examiner considers the limitation is more clearly and explicitly taught by Byrd (See Figure 5 illustrating a message count and distributed second and third clusters linked to a first cluster – see 606 with connecting paths [i.e., links] to 610 and 612.; Byrd, Paragraph [0030] further teaching “FIG. 5 schematically illustrates an example set of clusters 602, 604, 606, 608, 610 and 612 formed from the example portion of the log file 100 shown in FIGS. 3 and 4.”; and Byrd, Paragraph [0031] teaching each cluster includes a message count, indicating the number of times a log event message has been assigned to the cluster.;). Hence, claims 1, 8, and 15 (as amended) have been rejected under 35 U.S.C. 103 as being unpatentable over Gukal in view of Byrd. 
independent claims 1, 8, and 15 – necessitated by Applicant’s amendment – a new grounds of rejection has been made, under 35 U.S.C. 103 regarding dependent claims 3, 10, and 17 and claims 6, 13, and 20 (as amended). For the at least same reasons set forth above for independent claims 1, 8, and 15, Examiner respectfully submits the rejection of the dependent claims (as amended), under 35 U.S.C. 103, is also proper. See Claim Rejections under 35 U.S.C. 103 section further below. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, 7-9, 11-12, 14-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gukal et al. (US 20150370842 A1) in view of Byrd et al. (US 20190034517 A1). 

Regarding claim 1, Gukal teaches a computer-implemented method, the method comprising: 

receiving first input corresponding to a selection of a set of log messages (Gukal, Paragraph [0059] teaches “operations by a log stream analysis computer…responsive to user selection among displayed term nodes, host nodes, receiving a selection by a user and/or an analysis program.);

accessing the set of log messages based on the received first input, the set of log messages including a plurality of subsets of the set of log messages, and each subset of the set of log messages corresponding to a defined characteristic (Gukal, Paragraph [0056] teaches “graph-walking operations to display and detect correlations across all log streams…”; Gukal, Paragraph [0057] teaches “At every repetition, the user can define or redefine the type of correlation…”; Gukal, Paragraph [0059] further teaches “responsive to user selection among displayed term nodes, host nodes, and/or source type nodes…” providing information based on content of the data structures of the plurality of nodes for display.; ); 

receiving second input corresponding to a selection of a branching parameter configured to facilitate branching of one or more paths in a flow diagram representing a timeline of events captured within the set of log messages, (Gukal, Paragraph [0026] teaches log stream analysis comprising partitioning received log streams into corresponding records according to a defined time interval or other defined event.; Gukal, Paragraph [0059] teaches log stream analysis operations “responsive to user selection …”; Gukal, Paragraph [0060] further teaches node and graph illustrator … querying a user to determine the type of correlation that is to be performed.; Gukal, Paragraph [0061] further teaches based on the selected node and type of correlation, determining time correlations such that the node and graph wherein the branching parameter is associated with a distribution of one or more different values of a data field included in each log message of the set of log messages (Gukal, Paragraph [0055] teaches correlation operations can determine links between generated nodes; Gukal, Paragraph [0056] further teaches performing graph-walking operations to display and detect correlations across all log streams and all the time periods.; Gukal, Paragraph [0037] teaches summaries for records corresponding to a defined term for each time period or other record interval, where the summaries may contain the time period, stream identifier and record count; Gukal, Paragraph [0038] teaches for each TermID, corresponding RecordIDs occurring with the time period and identifying the count value.; Gukal, Paragraph [0030] teaches “terms” can include login names, host names, operational error identifiers. Terms may be also be defined based on their occurrence in a defined number of records in a given time interval, may be identified by a preprocessing step that marks that position important for monitoring.); 

determining a first bucket of the flow diagram, the first bucket including the set of log messages (Gukal, Paragraph [0027] teaches partitioning received log streams into records; Gukal, Paragraph [0032] teaches “for each defined term that is determined to reside in one or more of the records, a term node is generated which may ; 

determining one or more second buckets of the flow diagram, each second bucket representing a subset of the set of log messages, each log message included in the second bucket corresponding to a defined characteristic associated with the selected branching parameter, wherein each of the one or more second buckets corresponds to a particular value of the one or more different values of the data field and wherein each of the one or more second buckets is associated with a count of log messages that include the corresponding particular value (Gukal, Paragraph [0053] teaches determining correlations between the records of the log streams within the log repository based on content of the data structure of the term node and a defined correlation rule. Alternatively or additionally, the correlation may be performed based on information contained in the hosts nodes and/or the source type nodes.; Gukal, Paragraph [0054] further teaches “for each of the plurality of defined terms…the generating a term node, can be repeated” [0054 in view of 0053 reading on one or more second buckets, as claimed.].; Gukal, Paragraph [0038] teaches for each TermID, corresponding RecordIDs occurring with the time period and identifying the count value.; Gukal, Paragraph [0030] teaches “terms” can be defined based on their occurrence in a defined number of records in a given time interval and/or may be identified by a preprocessing step that marks that position important for monitoring.); 

defining the one or more paths of the flow diagram, each of the one or more paths linking the first bucket to a second bucket of the one or more second buckets (Gukal, Paragraph [0057] teaches traversing graph from a starting node to a next selected node which an provide real-time correlation discovery; Gukal, Paragraph [0055] teaches “correlation operations can determine links between the generated nodes” ); 

generating a graphical user interface (GUI) that includes a visual representation of the one or more paths of the flow diagram (Gukal, Paragraph [0056] teaches correlation generator can perform graph-walking operations to display and detect correlations across all the log streams; Gukal, Paragraph [0057] teaches traversing graph from a starting node to a next node and so forth, wherein “at every repetition the user can define or redefine the type of correlation required to cause further correlations and determine new links to be added to the graph.”; Gukal, Paragraph [0059] teaches node and graph illustrator [reading on graphical user interface as claimed]),…; and 

displaying the graphical user interface including the visual representation of the one or more paths of the flow diagram (Gukal, Paragraph [0057] and Paragraphs [0060]-[0063] teach displaying nodes and correlations between nodes - reading on the limitation as claimed.).

…, wherein each path of the one or more paths of the visual representation visually and spatially connects the first bucket to a second bucket of the one or more second buckets, and wherein for each second bucket of the one or more second buckets, a visual characteristic of the path connecting the first bucket to the second bucket indicates the count of log messages associated with the second bucket (Gukal, Paragraph [0053] teaches determining correlations between the records of the log streams within the log repository based on content of the data structure of the term node and a defined correlation rule.; Gukal, Paragraph [0055] teaches correlation operations determine links between generated nodes; Gukal, Paragraph [0061] teaches (among different types of correlations) spatial correlations, time correlations, and further teaches node a graph illustrator can then display information based on determined correlations.). Nevertheless, Examiner finds that the limitation is more clearly and explicitly taught by Byrd as provided below. 

	Byrd teaches: 
…, wherein each path of the one or more paths of the visual representation visually and spatially connects the first bucket to a second bucket of the one or more second buckets, and wherein for each second bucket of the one or more second buckets, a visual characteristic of the path connecting the first bucket to the second bucket indicates the count of log messages associated with the second bucket (Byrd Figure 5 illustrates a message count and distributed second and third clusters linked to a first cluster – see 606 with connecting paths [i.e., links] to 610 ;

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the method and system for log stream analysis taught by Gukal, with the visual representation, clustering, and message count techniques, as disclosed in Byrd, in order to facilitate analytics of computer-generated event message logs for large-scale systems and networks and wherein the families [of clusters] themselves are analyzed in a predefined order so as to more quickly identify a match between existing clusters and an incoming event message. (Byrd, Paragraph [0021]).



Regarding claim 2, the combination of Gukal in view of Byrd teaches all of the limitations of claim 1, and Gukal further teaches wherein the branching parameter corresponds to one or more flow keys configured to trigger linking a first log message in a first subset of the set of log messages to a second log message in a second subset of the set of log messages when each of the first and second log messages includes the one or more flow keys (Gukal, Paragraph [0025] teaches “a compound identifier generated from a combination of the Host ID and the Source ID;  Gukal, Paragraph [0027] further teaches Record IDs; Gukal, Paragraph [0028]-[0029] further teaches data dictionary repository that can function to map unique strings or other terms contained in the records to defined identifiers.; Gukal, Paragraph [0034] teaches similiarity values may be calculated using MinHash values, wherein the calculation may be determined over the Record IDs.; Gukal, Paragraph [0055] further teaches “the correlation operations can determine links between the generated nodes…” [reading on to trigger a linking…]).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the method and system for log stream analysis taught by Gukal, with the visual representation, clustering, and message count techniques, as disclosed in Byrd, in order to facilitate analytics of computer-generated event message logs for large-scale systems and networks and wherein the families [of clusters] themselves are analyzed in a predefined order so as to more quickly identify a match between existing clusters and an incoming event message. (Byrd, Paragraph [0021]).



	Regarding claim 4, the combination of Gukal in view of Byrd teaches all of the limitations of claim 1 and Gukal further teaches wherein the set of log messages includes log messages from a plurality of log sources (Gukal, Paragraph [0025] teaches sources of different source types, reading on the limitation as claimed.).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the method and system for log stream analysis taught by Gukal, with the visual representation, clustering, and message count techniques, as disclosed in Byrd, in order to facilitate analytics of computer-generated event message logs for large-scale systems and networks and wherein the families [of clusters] themselves are analyzed in a predefined order so as to more quickly identify a match between existing clusters and an incoming event message. (Byrd, Paragraph [0021]).


	Regarding claim 5, the combination of Gukal in view of Byrd teaches all of the limitations of claim 1, and Gukal further teaches wherein the set of log messages corresponds to a single log source (Gukal, Paragraph [0025] teaches sources of the same source type, reading on the limitation as claimed.).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the method and system for log stream analysis taught by Gukal, with the visual representation, clustering, and message count techniques, as disclosed in Byrd, in order to facilitate analytics of computer-generated event message logs for large-scale systems and networks and wherein the families [of 



Regarding claim 7, the combination of Gukal in view of Byrd teaches all of the limitations of claim 1, and Gukal further teaches a first visual representation including a flow represented by the first bucket …, the first bucket representing a count of all log messages that are included in a segment, … (Gukal, ----Paragraph [0032] teaches term nodes may be provided for display; Gukal, Paragraph [0038] further teaches data structure for a term node identifies for each TermID, the time period, the corresponding Record IDs occurring within the time period. For each of the Record IDs, the data structure further identifies the count value and the MinHash.)

However Gukal does not distinctly disclose: 
a first visual representation including a flow represented by the first bucket that connects visually and spatially to the one or more second buckets,...

 … and the one or more second buckets representing a distribution of values of the branching parameter, such that each of the one or more second buckets corresponds to a particular value of the branching parameter and represents a count of all log messages that are associated with the particular value of the branching parameter.

Nevertheless, Byrd teaches a first visual representation including a flow represented by the first bucket that connects visually and spatially to the one or more second buckets, … and the one or more second buckets representing a distribution of values of the branching parameter, such that each of the one or more second buckets corresponds to a particular value of the branching parameter and represents a count of all log messages that are associated with the particular value of the branching parameter (Byrd Figure 5 illustrates a message count and distributed second and third clusters linked to a first cluster – see 606 with connecting paths [i.e., links] to 610 and 612.; Byrd, Paragraph [0030] further teaches “FIG. 5 schematically illustrates an example set of clusters 602, 604, 606, 608, 610 and 612 formed from the example portion of the log file 100 shown in FIGS. 3 and 4.”; Byrd, Paragraph [0031] teaches each cluster includes a message count, indicating the number of times a log event message has been assigned to the cluster.;)

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the method and system for log stream analysis taught by Gukal, with the visual representation, clustering, and message count techniques, as disclosed in Byrd, in order to facilitate analytics of computer-generated event message logs for large-scale systems and networks and wherein the families [of clusters] themselves are analyzed in a predefined order so as to more quickly identify a 



Regarding claim 8, Gukal teaches a system, comprising: one or more data processors; and a non-transitory computer-readable storage medium containing instructions which, when executed on the one or more data processors, cause the one or more data processors to perform operations (Gukal, Paragraph [0007] teaches “log stream analysis computer that includes a processor and a memory coupled to the processor. The memory includes computer readable program code that when executed by the processor causes the processor to perform operations.”) including: 

receiving first input corresponding to a selection of a set of log messages (Gukal, Paragraph [0059] teaches “operations by a log stream analysis computer…responsive to user selection among displayed term nodes, host nodes, and/or source type nodes; Gukal, Paragraph [0060] teaches receiving a selection by a user and/or an analysis program.);

accessing the set of log messages based on the received first input, the set of log messages including a plurality of subsets of the set of log messages, and each subset of the set of log messages corresponding to a defined characteristic (Gukal, Paragraph [0056] teaches “graph-walking operations to display and detect ; 

receiving second input corresponding to a selection of a branching parameter configured to facilitate branching of one or more paths in a flow diagram representing a timeline of events captured within the set of log messages, (Gukal, Paragraph [0026] teaches log stream analysis comprising partitioning received log streams into corresponding records according to a defined time interval or other defined event.; Gukal, Paragraph [0059] teaches log stream analysis operations “responsive to user selection …”; Gukal, Paragraph [0060] further teaches node and graph illustrator … querying a user to determine the type of correlation that is to be performed.; Gukal, Paragraph [0061] further teaches based on the selected node and type of correlation, determining time correlations such that the node and graph illustrator can display information based on the determined correlations.; Gukal, Paragraph [0062] teaches receiving additional node selections “to cause further correlations to be performed between content of a data structure of that node and content of the data structure of other nodes.”;) wherein the branching parameter is associated with a distribution of one or more different values of a data field included in each log message of the set of log messages (Gukal, Paragraph [0055] teaches correlation operations can determine links between generated nodes; Gukal, ; 

determining a first bucket of the flow diagram, the first bucket including the set of log messages (Gukal, Paragraph [0027] teaches partitioning received log streams into records; Gukal, Paragraph [0032] teaches “for each defined term that is determined to reside in one or more of the records, a term node is generated which may be provided for graphical display…to a user”; Gukal, Paragraph [0031] teaches generating a term node for terms determined to be new.;); 

determining one or more second buckets of the flow diagram, each second bucket representing a subset of the set of log messages, each log message included in the second bucket corresponding to a defined characteristic associated with the selected branching parameter, wherein each of the one or more second buckets corresponds to a particular value of the one or more different values of the data field and wherein each of the one or more second buckets is associated with a count of log messages that include the corresponding particular value (Gukal, Paragraph [0053] teaches determining correlations between the records of the log streams within the log repository based on content of the data structure of the term node and a defined correlation rule. Alternatively or additionally, the correlation may be performed based on information contained in the hosts nodes and/or the source type nodes.; Gukal, Paragraph [0054] further teaches “for each of the plurality of defined terms…the generating a term node, can be repeated” [0054 in view of 0053 reading on one or more second buckets, as claimed.].; Gukal, Paragraph [0038] teaches for each TermID, corresponding RecordIDs occurring with the time period and identifying the count value.; Gukal, Paragraph [0030] teaches “terms” can be defined based on their occurrence in a defined number of records in a given time interval and/or may be identified by a preprocessing step that marks that position important for monitoring.); 

defining the one or more paths of the flow diagram, each of the one or more paths linking the first bucket to a second bucket of the one or more second buckets (Gukal, Paragraph [0057] teaches traversing graph from a starting node to a next selected node which an provide real-time correlation discovery; Gukal, Paragraph [0055] teaches “correlation operations can determine links between the generated nodes” ); 

generating a graphical user interface (GUI) that includes a visual representation of the one or more paths of the flow diagram (Gukal, Paragraph [0056] teaches correlation generator can perform graph-walking operations to display and detect correlations across all the log streams; Gukal, Paragraph [0057] teaches traversing graph from a starting node to a next node and so forth, wherein “at every repetition the user can define or redefine the type of correlation required to cause further correlations and determine new links to be added to the graph.”; Gukal, Paragraph [0059] teaches node and graph illustrator [reading on graphical user interface as claimed]),…; and 

displaying the graphical user interface including the visual representation of the one or more paths of the flow diagram (Gukal, Paragraph [0057] and Paragraphs [0060]-[0063] teach displaying nodes and correlations between nodes - reading on the limitation as claimed.).

	Examiner believes that Gukal teaches (or at the least implies) …, wherein each path of the one or more paths of the visual representation visually and spatially connects the first bucket to a second bucket of the one or more second buckets, and wherein for each second bucket of the one or more second buckets, a visual characteristic of the path connecting the first bucket to the second bucket indicates the count of log messages associated with the second bucket (Gukal, Paragraph [0053] teaches determining correlations between the records of the log streams within the log repository based on content of the data structure of the term 

	Byrd teaches: 
…, wherein each path of the one or more paths of the visual representation visually and spatially connects the first bucket to a second bucket of the one or more second buckets, and wherein for each second bucket of the one or more second buckets, a visual characteristic of the path connecting the first bucket to the second bucket indicates the count of log messages associated with the second bucket (Byrd Figure 5 illustrates a message count and distributed second and third clusters linked to a first cluster – see 606 with connecting paths [i.e., links] to 610 and 612.; Byrd, Paragraph [0030] further teaches “FIG. 5 schematically illustrates an example set of clusters 602, 604, 606, 608, 610 and 612 formed from the example portion of the log file 100 shown in FIGS. 3 and 4.”; Byrd, Paragraph [0031] teaches each cluster includes a message count, indicating the number of times a log event message has been assigned to the cluster.;);

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the method and system for log stream analysis 



Regarding claim 9, the combination of Gukal in view of Byrd teaches all of the limitations of claim 8, and Gukal further teaches wherein the branching parameter corresponds to one or more flow keys configured to trigger linking a first log message in a first subset of the set of log messages to a second log message in a second subset of the set of log messages when each of the first and second log messages includes the one or more flow keys (Gukal, Paragraph [0025] teaches “a log stream… can be uniquely identified by a compound identifier generated from a combination of the Host ID and the Source ID;  Gukal, Paragraph [0027] further teaches Record IDs; Gukal, Paragraph [0028]-[0029] further teaches data dictionary repository that can function to map unique strings or other terms contained in the records to defined identifiers.; Gukal, Paragraph [0034] teaches similiarity values may be calculated using MinHash values, wherein the calculation may be determined over the Record IDs.; Gukal, Paragraph [0055] further teaches “the correlation operations can determine links between the generated nodes…”).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the method and system for log stream analysis taught by Gukal, with the visual representation, clustering, and message count techniques, as disclosed in Byrd, in order to facilitate analytics of computer-generated event message logs for large-scale systems and networks and wherein the families [of clusters] themselves are analyzed in a predefined order so as to more quickly identify a match between existing clusters and an incoming event message. (Byrd, Paragraph [0021]).


	Regarding claim 11, the combination of Gukal in view of Byrd teaches all of the limitations of claim 8, and Gukal further teaches wherein the set of log messages includes log messages from a plurality of log sources (Gukal, Paragraph [0025] teaches sources of different source types, reading on the limitation as claimed.).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the method and system for log stream analysis taught by Gukal, with the visual representation, clustering, and message count techniques, as disclosed in Byrd, in order to facilitate analytics of computer-generated event message logs for large-scale systems and networks and wherein the families [of clusters] themselves are analyzed in a predefined order so as to more quickly identify a 



	Regarding claim 12, the combination of Gukal in view of Byrd teaches all of the limitations of claim 8, and Gukal further teaches wherein the set of log messages corresponds to a single log source (Gukal, Paragraph [0025] teaches sources of the same source type, reading on the limitation as claimed.).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the method and system for log stream analysis taught by Gukal, with the visual representation, clustering, and message count techniques, as disclosed in Byrd, in order to facilitate analytics of computer-generated event message logs for large-scale systems and networks and wherein the families [of clusters] themselves are analyzed in a predefined order so as to more quickly identify a match between existing clusters and an incoming event message. (Byrd, Paragraph [0021]).



	Regarding claim 14, the combination of Gukal in view of Byrd teaches all of the limitations of claim 8, and Gukal further teaches a first visual representation including a flow represented by the first bucket …, the first bucket representing a count of all log messages that are included in a segment, … (Gukal, ----Paragraph [0032] teaches term nodes may be provided for display; Gukal, Paragraph [0038] further teaches data structure for a term node identifies for each TermID, the time period, the corresponding Record IDs occurring within the time period. For each of the Record IDs, the data structure further identifies the count value and the MinHash.)

However Gukal does not distinctly disclose: 
a first visual representation including a flow represented by the first bucket that connects visually and spatially to the one or more second buckets,...

 … and the one or more second buckets representing a distribution of values of the branching parameter, such that each of the one or more second buckets corresponds to a particular value of the branching parameter and represents a count of all log messages that are associated with the particular value of the branching parameter.

Nevertheless, Byrd teaches a first visual representation including a flow represented by the first bucket that connects visually and spatially to the one or more second buckets, … and the one or more second buckets representing a distribution of values of the branching parameter, such that each of the one or more second buckets corresponds to a particular value of the branching parameter and represents a count of all log messages that are associated with the particular value of the branching parameter (Byrd Figure 5 illustrates a message count and distributed second and third clusters liked to a first cluster – see 606 with connecting paths [i.e., links] to 610 and 612.; Byrd, Paragraph [0030] further teaches “FIG. 5 schematically illustrates an example set of clusters 602, 604, 606, 608, 610 and 612 formed from the example portion of the log file 100 shown in FIGS. 3 and 4.”; Byrd, Paragraph [0031] teaches each cluster includes a message count, indicating the number of times a log event message has been assigned to the cluster.;)

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the method and system for log stream analysis taught by Guka, with the visual representation, clustering, and message count techniques, as disclosed in Byrd, in order to facilitate analytics of computer-generated event message logs for large-scale systems and networks and wherein the families [of clusters] themselves are analyzed in a predefined order so as to more quickly identify a match between existing clusters and an incoming event message. (Byrd, Paragraph [0021]).



Regarding claim 15, Gukal teaches a computer-program product tangibly embodied in a non-transitory machine-readable storage medium, including instructions configured to cause a data processing apparatus to perform operations (Gukal, Paragraphs [0007] and [0069] teach memory including computer  including: 

receiving first input corresponding to a selection of a set of log messages (Gukal, Paragraph [0059] teaches “operations by a log stream analysis computer…responsive to user selection among displayed term nodes, host nodes, and/or source type nodes; Gukal, Paragraph [0060] teaches receiving a selection by a user and/or an analysis program.);

accessing the set of log messages based on the received first input, the set of log messages including a plurality of subsets of the set of log messages, and each subset of the set of log messages corresponding to a defined characteristic (Gukal, Paragraph [0056] teaches “graph-walking operations to display and detect correlations across all log streams…”; Gukal, Paragraph [0057] teaches “At every repetition, the user can define or redefine the type of correlation…”; Gukal, Paragraph [0059] further teaches “responsive to user selection among displayed term nodes, host nodes, and/or source type nodes…” providing information based on content of the data structures of the plurality of nodes for display.; ); 

receiving second input corresponding to a selection of a branching parameter configured to facilitate branching of one or more paths in a flow diagram representing a timeline of events captured within the set of log messages, (Gukal, Paragraph [0026] teaches log stream analysis comprising wherein the branching parameter is associated with a distribution of one or more different values of a data field included in each log message of the set of log messages (Gukal, Paragraph [0055] teaches correlation operations can determine links between generated nodes; Gukal, Paragraph [0056] further teaches performing graph-walking operations to display and detect correlations across all log streams and all the time periods.; Gukal, Paragraph [0037] teaches summaries for records corresponding to a defined term for each time period or other record interval, where the summaries may contain the time period, stream identifier and record count; Gukal, Paragraph [0038] teaches for each TermID, corresponding RecordIDs occurring with the time period and identifying the count value.; Gukal, Paragraph [0030] teaches “terms” can include login names, host names, operational error identifiers. Terms may be also be defined based on their occurrence in a defined number of records in a given time interval, may be identified by a preprocessing step that marks that position important for monitoring.); 

determining a first bucket of the flow diagram, the first bucket including the set of log messages (Gukal, Paragraph [0027] teaches partitioning received log streams into records; Gukal, Paragraph [0032] teaches “for each defined term that is determined to reside in one or more of the records, a term node is generated which may be provided for graphical display…to a user”; Gukal, Paragraph [0031] teaches generating a term node for terms determined to be new.;); 

determining one or more second buckets of the flow diagram, each second bucket representing a subset of the set of log messages, each log message included in the second bucket corresponding to a defined characteristic associated with the selected branching parameter, wherein each of the one or more second buckets corresponds to a particular value of the one or more different values of the data field and wherein each of the one or more second buckets is associated with a count of log messages that include the corresponding particular value (Gukal, Paragraph [0053] teaches determining correlations between the records of the log streams within the log repository based on content of the data structure of the term node and a defined correlation rule. Alternatively or additionally, the correlation may be performed based on information contained in the hosts nodes and/or the source type nodes.; Gukal, Paragraph [0054] further teaches “for each of the plurality of defined terms…the generating a term node, can be repeated” [0054 in view of 0053 reading on one or more second buckets, as claimed.].; Gukal, Paragraph [0038] teaches for each TermID, corresponding RecordIDs and identifying the count value.; Gukal, Paragraph [0030] teaches “terms” can be defined based on their occurrence in a defined number of records in a given time interval and/or may be identified by a preprocessing step that marks that position important for monitoring.); 

defining the one or more paths of the flow diagram, each of the one or more paths linking the first bucket to a second bucket of the one or more second buckets (Gukal, Paragraph [0057] teaches traversing graph from a starting node to a next selected node which an provide real-time correlation discovery; Gukal, Paragraph [0055] teaches “correlation operations can determine links between the generated nodes” ); 

generating a graphical user interface (GUI) that includes a visual representation of the one or more paths of the flow diagram (Gukal, Paragraph [0056] teaches correlation generator can perform graph-walking operations to display and detect correlations across all the log streams; Gukal, Paragraph [0057] teaches traversing graph from a starting node to a next node and so forth, wherein “at every repetition the user can define or redefine the type of correlation required to cause further correlations and determine new links to be added to the graph.”; Gukal, Paragraph [0059] teaches node and graph illustrator [reading on graphical user interface as claimed]),…; and 

displaying the graphical user interface including the visual representation of the one or more paths of the flow diagram (Gukal, Paragraph [0057] and Paragraphs [0060]-[0063] teach displaying nodes and correlations between nodes - reading on the limitation as claimed.).

	Examiner believes that Gukal teaches (or at the least implies) …, wherein each path of the one or more paths of the visual representation visually and spatially connects the first bucket to a second bucket of the one or more second buckets, and wherein for each second bucket of the one or more second buckets, a visual characteristic of the path connecting the first bucket to the second bucket indicates the count of log messages associated with the second bucket (Gukal, Paragraph [0053] teaches determining correlations between the records of the log streams within the log repository based on content of the data structure of the term node and a defined correlation rule.; Gukal, Paragraph [0055] teaches correlation operations determine links between generated nodes; Gukal, Paragraph [0061] teaches (among different types of correlations) spatial correlations, time correlations, and further teaches node a graph illustrator can then display information based on determined correlations.). Nevertheless, Examiner finds that the limitation is more clearly and explicitly taught by Byrd as provided below. 

	Byrd teaches: 
…, wherein each path of the one or more paths of the visual representation visually and spatially connects the first bucket to a second bucket of the one or more second buckets, and wherein for each second bucket of the one or more second buckets, a visual characteristic of the path connecting the first bucket to the second bucket indicates the count of log messages associated with the second bucket (Byrd Figure 5 illustrates a message count and distributed second and third clusters linked to a first cluster – see 606 with connecting paths [i.e., links] to 610 and 612.; Byrd, Paragraph [0030] further teaches “FIG. 5 schematically illustrates an example set of clusters 602, 604, 606, 608, 610 and 612 formed from the example portion of the log file 100 shown in FIGS. 3 and 4.”; Byrd, Paragraph [0031] teaches each cluster includes a message count, indicating the number of times a log event message has been assigned to the cluster.;);

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the method and system for log stream analysis taught by Gukal, with the visual representation, clustering, and message count techniques, as disclosed in Byrd, in order to facilitate analytics of computer-generated event message logs for large-scale systems and networks and wherein the families [of clusters] themselves are analyzed in a predefined order so as to more quickly identify a match between existing clusters and an incoming event message. (Byrd, Paragraph [0021]).



	Regarding claim 16, the combination of Gukal teaches all of the limitations of claim 15, and Gukal further teaches wherein the branching parameter corresponds to one or more 'flow keys configured to trigger linking a first log message in a first subset of the set of log messages to a second log message in a second subset of the set of log messages when each of the first and second log messages includes the one or more flow keys (Gukal, Paragraph [0025] teaches “a log stream… can be uniquely identified by a compound identifier generated from a combination of the Host ID and the Source ID;  Gukal, Paragraph [0027] further teaches Record IDs; Gukal, Paragraph [0028]-[0029] further teaches data dictionary repository that can function to map unique strings or other terms contained in the records to defined identifiers.; Gukal, Paragraph [0034] teaches similiarity values may be calculated using MinHash values, wherein the calculation may be determined over the Record IDs.; Gukal, Paragraph [0055] further teaches “the correlation operations can determine links between the generated nodes…”).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the method and system for log stream analysis taught by Gukal, with the visual representation, clustering, and message count techniques, as disclosed in Byrd, in order to facilitate analytics of computer-generated event message logs for large-scale systems and networks and wherein the families [of clusters] themselves are analyzed in a predefined order so as to more quickly identify a match between existing clusters and an incoming event message. (Byrd, Paragraph [0021]).



	Regarding claim 18, the combination of Gukal in view of Byrd teaches all of the limitations of claim 15, and Gukal further teaches wherein the set of log messages includes log messages from a plurality of log sources (Gukal, Paragraph [0025] teaches sources of different source types, reading on the limitation as claimed.).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the method and system for log stream analysis taught by Gukal, with the visual representation, clustering, and message count techniques, as disclosed in Byrd, in order to facilitate analytics of computer-generated event message logs for large-scale systems and networks and wherein the families [of clusters] themselves are analyzed in a predefined order so as to more quickly identify a match between existing clusters and an incoming event message. (Byrd, Paragraph [0021]).



	Regarding claim 19, the combination of Gukal in view of Byrd teaches all of the limitations of claim 15, and Gukal further teaches wherein the set of log messages corresponds to a single log source (Gukal, Paragraph [0025] teaches sources of the same source type, reading on the limitation as claimed.).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the method and system for log stream analysis taught by Gukal, with the visual representation, clustering, and message count techniques, as disclosed in Byrd, in order to facilitate analytics of computer-generated event message logs for large-scale systems and networks and wherein the families [of clusters] themselves are analyzed in a predefined order so as to more quickly identify a match between existing clusters and an incoming event message. (Byrd, Paragraph [0021]).


Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gukal et al. (US 20150370842 A1), in view of Byrd et al. (US 20190034517 A1), in further view of Mizutani (US 20160063388 A1).  

Regarding claim 3, the combination of Gukal in view of Byrd teaches all of the limitations of claim 2. Although the combination substantially teaches the claimed invention, the combination does not distinctly disclose wherein, for each subset of the set of log messages: defining the one or more paths from the subset to one or more other subsets of the plurality of subsets based on the one or more flow keys, wherein each path of the one or more paths is between two subsets.

 wherein, for each subset of the set of log messages: defining the one or more paths from the subset to one or more other subsets of the plurality of subsets based on the one or more flow keys, wherein each path of the one or more paths is between two subsets (Muzutani, Paragraph [0100] teaches handling each log message as a key for obtaining the relationships between log messages and the obtained relationship as a correlation rule.; Mizutani, Paragraph [0101] further teaches a parameter portion including a numerical portion; Mizutani, Pargraph [0102] further teaches “visualizing a log message based on a parameter.; Mizutani, Figure 2 illustrates one or more paths from subsets of log messages, and also illustrates each path of the one or more paths between two subsets at 204 and 206).

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the method and system for log stream analysis taught by Gukal, as modified by the visual representation, clustering, and message count techniques, as taught by Byrd, to further include the ----log message visualization techniques, as taught by Mizutani, in order to enable rapid analysis of causes of problems or troubles that have occurred in computer systems from analyzing log messages and enable to solve the problems promptly. (Mizutani, Paragraphs [0002]-[0009]).



Regarding claim 10, the combination of Gukal in view of Byrd teaches all of the limitations of claim 9. Although the combination substantially teaches the claimed invention, the combination does not distinctly disclose wherein, for each subset of the set of log messages: defining the one or more paths from the subset to one or more other subsets of the plurality of subsets based on the one or more flow keys, wherein each path of the one or more paths is between two subsets.

Nevertheless, Mizutani teaches wherein, for each subset of the set of log messages: defining the one or more paths from the subset to one or more other subsets of the plurality of subsets based on the one or more flow keys, wherein each path of the one or more paths is between two subsets (Muzutani, Paragraph [0100] teaches handling each log message as a key for obtaining the relationships between log messages and the obtained relationship as a correlation rule.; Mizutani, Paragraph [0101] further teaches a parameter portion including a numerical portion; Mizutani, Pargraph [0102] further teaches “visualizing a log message based on a parameter.; Mizutani, Figure 2 illustrates one or more paths from subsets of log messages, and also illustrates each path of the one or more paths between two subsets at 204 and 206).

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the method and system for log stream analysis taught by Gukal, as modified by the visual representation, clustering, and message count techniques, as taught by Byrd, to further include the ----log message visualization 



Regarding claim 17, the combination of Gukal in view of Byrd teaches all of the limitations of claim 16. Although the combination substantially teaches the claimed invention, the combination does not distinctly disclose wherein, for each subset of the set of log messages: defining the one or more paths from the subset to one or more other subsets of the plurality of subsets based on the one or more flow keys, wherein each path of the one or more paths is between two subsets.

Nevertheless, Mizutani teaches wherein, for each subset of the set of log messages: defining the one or more paths from the subset to one or more other subsets of the plurality of subsets based on the one or more flow keys, wherein each path of the one or more paths is between two subsets (Muzutani, Paragraph [0100] teaches handling each log message as a key for obtaining the relationships between log messages and the obtained relationship as a correlation rule.; Mizutani, Paragraph [0101] further teaches a parameter portion including a numerical portion; Mizutani, Pargraph [0102] further teaches “visualizing a log message based on a parameter.; Mizutani, Figure 2 illustrates one or more paths from subsets of log .

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the method and system for log stream analysis taught by Gukal, as modified by the visual representation, clustering, and message count techniques, as taught by Byrd, to further include the ----log message visualization techniques, as taught by Mizutani, in order to enable rapid analysis of causes of problems or troubles that have occurred in computer systems from analyzing log messages and enable to solve the problems promptly. (Mizutani, Paragraphs [0002]-[0009]).

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gukal et al. (US 20150370842 A1) in view of Byrd et al. (US 20190034517 A1), in further view of Puri et al. (US 20150106324 A1).   

	Regarding claim 6, the combination of Gukal in view of Byrd teaches all of the limitations of claim 5, and Gukal further teaches further comprising: 

constructing a first query based on the branching parameter (Gukal, Paragraph [0060] teaches “[t]he type of correlation that is to be performed is determined (block 804), such as by querying a user…”); and 

performing a first query based on the first query string (Gukal, Paragraph [0060] teaches querying; Gukal, Paragraph [0023] further teaches “log stream analysis computer 100 operates to identify records of the log streams within a log repository that contain a defined term. The term may be any portion of a record entry, such as a … string of a record entry…”;), …

Although the combination of Gukal in view of Byrd substantially teaches (or at the least implies) the claimed invention (Gukal, Paragrpah [0023] teaches “…The log stream analysis computer 100 also operates to determine similarity values that indicate an amount of similarity between content of the records containing the defined term,…”; Gukal, Paragraph [0054] teaches correlation between content of records of log streams within the log repository can be determined based on a defined correlation rule and content of the data structure of the term, host and/or source nodes), Puri more clearly and explicitly teaches the limitation the performing of the first query including: filtering the set of log messages using the branching parameter, such that the set of log messages are grouped into one or more buckets based on a distribution of values of the branching parameter, and such that a bucket corresponds to a particular value of the branching parameter and a subset of the set of log messages having the corresponding particular value.

Puri teaches the performing of the first query including: filtering the set of log messages using the branching parameter, such that the set of log messages are grouped into one or more buckets based on a distribution of values of the branching parameter, and such that a bucket corresponds to a particular value of the branching parameter and a subset of the set of log messages having the corresponding particular value (Puri, Paragaph [0026] teaches “filtering”; Puri, Paragraph [0032] teaches “Over time, information that is present in the log file 104 may be mined to link events together, discover time correlated groupings of events or behaviors, and tracked according to frequency of occurrence and frequency of occurrence…The master directed graph generation module 102 may mine and process logs at scale for extraction of relationships (in either full-scale distributed mode or emulation mode), data profiling, filtering, and exploration.” Puri, Paragraph [0021] teaches “A master directed graph decomposition module may process the master directed graph … to decompose the plurality of unique walks into their probability distributions... A graph matching module may determine … a distance difference score and a correlation score for each walk pair of the plurality of walk pairs.”)

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the method and system for log stream analysis taught by Gukal, as modified by the visual representation, clustering, and message count techniques, as taught by Byrd, to further include the graph decomposition, filtering, correlation, and grouping of events corresponding to analyzed log files, as taught by Puri, in order to determine correlations among log stream records in a fast and intuitive manner. (Puri, Paragraph [0004]). 



Regarding claim 13, the combination of Gukal in view of Byrd teaches all of the limitations of claim 12, and Gukal further teaches further comprising: 

constructing a first query based on the branching parameter (Gukal, Paragraph [0060] teaches “[t]he type of correlation that is to be performed is determined (block 804), such as by querying a user…”); and 

performing a first query based on the first query string (Gukal, Paragraph [0060] teaches querying; Gukal, Paragraph [0023] further teaches “log stream analysis computer 100 operates to identify records of the log streams within a log repository that contain a defined term. The term may be any portion of a record entry, such as a … string of a record entry…”;), …

Although the combination of Gukal in view of Byrd substantially teaches (or at the least implies) the claimed invention (Gukal, Paragrpah [0023] teaches “…The log stream analysis computer 100 also operates to determine similarity values that indicate an amount of similarity between content of the records containing the defined term,…”; Gukal, Paragraph [0054] teaches correlation between content of records of log streams within the log repository can be determined based on a defined correlation rule and content of the data structure of the term, host and/or source nodes), Puri more clearly and explicitly teaches the limitation the performing of the first query including: filtering the set of log messages using the branching parameter, such that the set of log messages are grouped into one or more buckets based on a distribution of values of the branching parameter, and such that a bucket corresponds to a particular value of the branching parameter and a subset of the set of log messages having the corresponding particular value.

Puri teaches the performing of the first query including: filtering the set of log messages using the branching parameter, such that the set of log messages are grouped into one or more buckets based on a distribution of values of the branching parameter, and such that a bucket corresponds to a particular value of the branching parameter and a subset of the set of log messages having the corresponding particular value (Puri, Paragaph [0026] teaches “filtering”; Puri, Paragraph [0032] teaches “Over time, information that is present in the log file 104 may be mined to link events together, discover time correlated groupings of events or behaviors, and tracked according to frequency of occurrence and frequency of occurrence…The master directed graph generation module 102 may mine and process logs at scale for extraction of relationships (in either full-scale distributed mode or emulation mode), data profiling, filtering, and exploration.” Puri, Paragraph [0021] teaches “A master directed graph decomposition module may process the master directed graph … to decompose the plurality of unique walks into their probability distributions... A graph matching module may determine … a distance difference score and a correlation score for each walk pair of the plurality of walk pairs.”)





Regarding claim 20, the combination of Gukal in view of Byrd teaches all of the limitations of claim 19, and Gukal further teaches further comprising: 

constructing a first query based on the branching parameter (Gukal, Paragraph [0060] teaches “[t]he type of correlation that is to be performed is determined (block 804), such as by querying a user…”); and 

performing a first query based on the first query string (Gukal, Paragraph [0060] teaches querying; Gukal, Paragraph [0023] further teaches “log stream analysis computer 100 operates to identify records of the log streams within a log repository that contain a defined term. The term may be any portion of a record entry, such as a … string of a record entry…”;), …

the performing of the first query including: filtering the set of log messages using the branching parameter, such that the set of log messages are grouped into one or more buckets based on a distribution of values of the branching parameter, and such that a bucket corresponds to a particular value of the branching parameter and a subset of the set of log messages having the corresponding particular value.

Puri teaches the performing of the first query including: filtering the set of log messages using the branching parameter, such that the set of log messages are grouped into one or more buckets based on a distribution of values of the branching parameter, and such that a bucket corresponds to a particular value of the branching parameter and a subset of the set of log messages having the corresponding particular value (Puri, Paragaph [0026] teaches “filtering”; Puri, Paragraph [0032] teaches “Over time, information that is present in the log file 104 may 

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the method and system for log stream analysis taught by Gukal, as modified by the visual representation, clustering, and message count techniques, as taught by Byrd, to further include the graph decomposition, filtering, correlation, and grouping of events corresponding to analyzed log files, as taught by Puri, in order to determine correlations among log stream records in a fast and intuitive manner. (Puri, Paragraph [0004]). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEATRIZ RAMIREZ BRAVO whose telephone number is 571-272-2156.  The examiner can normally be reached on Mon. - Fri. 7:30a.m.-5:00p.m..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-354-5658.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123